Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       CONTINUED EXAMINATIONS     

       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered. 

DETAILED ACTION
    Applicant’s amendment in the reply filed on 7/13/2022 is acknowledged. Claims 1, 3, and 5-16 are pending.  Claims 1, 3, and 5-16 are examined on the merits.
    Any rejection that is not reiterated is hereby withdrawn.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 recites “a nutritional supplement comprising a crustacean oil having less than approximately 0.5 ppm fluoride and another oil, wherein said another oil is selected from the group consisting of …, a shrimp oil, …”. The recitation is confusing as evidenced by BRUHEIM et al (page 9, last paragraph, see the 102 rejection below for details), crustacean oil encompasses shrimp oil, when “another oil” is also shrimp oil, then claim 16 only requires the presence of one oil, which is shrimp oil. It is not clear why shrimp oil is also being called another oil, as “another oil” implies the oil is supposed to be different from crustacean oil. 
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

	
	Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by BRUHEIM et al (WO 2013102792 A2).  
BRUHEIM et al teach a crustacean oil composition comprising phospholipids and less than approximately 0.5 ppm fluoride (see claim 1). BRUHEIM et al teach a crustacean may include but not limited to, krill, lobsters, shrimps, crabs, wood lice, water fleas, and/or barnacles (page 9, last paragraph) (thus shrimp oil is a type of crustacean oil, thus claim 16 is met). In one embodiment, the composition is a tablet. BRUHEIM et al teach in one embodiment, the composition is a capsule (thus claim 16 is met). In one embodiment, the method further comprises mixing the powder with a food product (page 32, 1st paragraph). BRUHEIM et al teach Fluoride is a compound that in high concentrations is detrimental for the health of land-dwelling animals as well as all kind of fish and crustaceans and especially fresh-water fish species, since fluoride atoms have the tendency of entering into the bone structure of such organisms and creating fluorosis, or weakening of the bone structure similar in its effect to osteoporosis, but different since it is the bone structure itself, and not the porosity of the bone that is affected. Skeletal fluorosis is a condition characterized by skeletal abnormalities and joint pain. it is caused by pathological bone formation due to the mitogenic action of fluoride on osteoblasts, in its more severe forms, skeletal fluorosis causes kyphosis, crippling and invalidism. Secondary neurological complications in the form of myelopathy, with or without radiculopathy, may also occur. High fluoride intake has also been shown to be toxic to the male reproductive system in rat experiments, and in humans high fluoride intake and symptoms of skeletal fluorosis have been associated with decreased serum testosterone levels. Consequently, if krill material is used as a starting material for food or feed products, precautions have to be taken for removing fluoride through the processing steps. However, the diffusion of fluoride and the presence of miniscule particles of the exoskcleton represent a problem that is difficult to overcome when processing krill material in an industrial scale (page 1 last paragraph bridging page 2). BRUHEIM et al teach an advantage of some embodiments of the invention is that these crustacean products, like krill oil, have a low fluoride content. This is due to the fact that the solid crustacean exoskeletal particles (i.e., for example, shell and/or carapace) are effectively removed from mass to be processed (page 16, 2nd paragraph from the bottom). 
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-10, 13, 14, and 16 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Minatelli et al (US 2015/0272985 A1), in view of Macrides et al (US 6346278 B1), and further in view of BRUHEIM et al.
Minatelli et al teach a composition in one embodiment includes 300 mg of krill oil (thus a crustacean oil, thus claims 1 and 3 are met), 30 to 45 mg of low molecular weight hyaluronic acid, and 2 mg astaxanthin (thus a nutritional supplement). It has now been found that 150 mg to 300 mg of krill oil is beneficial with one embodiment using 150 mg. The astaxanthin can range from 0.5 to 2 mg, 2 to 4 mg, 0.5 to 6 mg, 0.5 to 8 mg, 0.5 to 10 mg, 0.5 to 12 mg, and 7 to 12 mg [0026]. 
Minatelli et al teach the composition may also include anti-inflammatory and/or natural joint health promoting compounds comprising at least one of preparations of green lipped mussel (thus the claimed material) (Perna canaliculus), etc. Hydrolyzed or unhydrolyzed collagen and elastin derived from eggshell membranes can also be advantageously added. [0081].
Minatelli et al teach the composition as related to the krill oil includes EPA and DHA (thus omega-3 fatty acid, thus claim 13 is met) functionalized as marine phospholipids (thus claim 11 is met) and acyltriglycerides derived from krill (thus claims 5 and 10 are met). The krill, algae, roe extract and fish oil derived product and phospholipid compositions may include astaxanthin [0014].
Minatelli et al teach in an example, the composition is encapsulated into a single dosage capsule and referred to as a deep ocean caviar capsule [0063] (thus within a capsule, thus claim 1 is met).
Minatelli et al do not explicitly teach incorporation of the claimed green-lipped mussel oil into the composition; neither do Minatelli et al teach the claimed amount of omega-3 fatty acid in claim 13 or crustacean oil having less than 0.5 ppm of fluoride.
BRUHEIM et al teach a crustacean oil composition comprising phospholipids and less than approximately 0.5 ppm fluoride (see claim 1). BRUHEIM et al teach a crustacean may include but not limited to, krill, lobsters, shrimps, crabs, wood lice, water fleas, and/or barnacles (page 9, last paragraph) (thus shrimp oil is a type of crustacean oil, thus claim 16 is met). In one embodiment, the composition is a tablet. BRUHEIM et al teach in one embodiment, the composition is a capsule (thus claim 16 is met). In one embodiment, the method further comprises mixing the powder with a food product (page 32, 1st paragraph). BRUHEIM et al teach Fluoride is a compound that in high concentrations is detrimental for the health of land-dwelling animals as well as all kind of fish and crustaceans and especially fresh-water fish species, since fluoride atoms have the tendency of entering into the bone structure of such organisms and creating fluorosis, or weakening of the bone structure similar in its effect to osteoporosis, but different since it is the bone structure itself, and not the porosity of the bone that is affected. Skeletal fluorosis is a condition characterized by skeletal abnormalities and joint pain. it is caused by pathological bone formation due to the mitogenic action of fluoride on osteoblasts, in its more severe forms, skeletal fluorosis causes kyphosis, crippling and invalidism. Secondary neurological complications in the form of myelopathy, with or without radiculopathy, may also occur. High fluoride intake has also been shown to be toxic to the male reproductive system in rat experiments, and in humans high fluoride intake and symptoms of skeletal fluorosis have been associated with decreased serum testosterone levels. Consequently, if krill material is used as a starting material for food or feed products, precautions have to be taken for removing fluoride through the processing steps. However, the diffusion of fluoride and the presence of miniscule particles of the exoskcleton represent a problem that is difficult to overcome when processing krill material in an industrial scale (page 1 last paragraph bridging page 2). BRUHEIM et al teach an advantage of some embodiments of the invention is that these crustacean products, like krill oil, have a low fluoride content. This is due to the fact that the solid crustacean exoskeletal particles (i.e., for example, shell and/or carapace) are effectively removed from mass to be processed (page 16, 2nd paragraph from the bottom). 
Macrides et al teach Initial work leading to the present invention based on lipid extracts from Perna canaliculus (thus the claimed green-lipped mussel, thus another oil in claim 16) powder prepared using solvent extraction techniques (in contrast to earlier work on aqueous fractions), established that the lipid fractions show a measure of anti-inflammatory activity when tested in appropriate model systems. A reliable source of lipid extract of Perna canaliculus and Mytilus edulis has subsequently become available through the procedure of supercritical fluid extraction (SFE). The lipid extract is obtained as a dark yellow-brown viscous oil (thus the claimed green-lipped mussel oil) exhibiting strong ultraviolet absorbing character which is consistent in physical data to lipid extracts obtained from earlier solvent extraction procedures (col 1, last paragraph bridging col 2). Macrides et al teach compositions of the present invention suitable for oral administration may be presented as discrete units such as capsules, etc.(col 3, lines 10-13).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as animal feed supplement, pet feed supplement, a dog feed supplement (thus claims 7-9 are met).  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use crustacean oil having less than 0.5 ppm fluoride from BRUHEIM et al since BRUHEIM et al teach fluoride is a compound that in high concentrations is detrimental for the health of land-dwelling animals as well as all kind of fish and crustaceans and especially fresh-water fish species, and by removing solid crustacean exoskeletal particles (i.e., for example, shell and/or carapace), crustacean oil having less than 0.5 ppm fluoride could by obtained. Therefore, one of the ordinary skill in the art would have been motivated to use crustacean oil having less than 0.5 ppm fluoride from BRUHEIM et al so as to reduce the detrimental effect of high fluoride. 
            It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed green-lipped mussel oil from Macrides et al into the composition of Minatelli et al since Minatelli et al teach the composition may also include anti-inflammatory and/or natural joint health promoting compounds comprising at least one of preparations of green lipped mussel; and Macrides et al teach lipid extracts from Perna canaliculus (thus the claimed green-lipped mussel) established that the lipid fractions show a measure of anti-inflammatory activity. Therefore, one of the ordinary skill in the art would have been motivated to incorporate the claimed green-lipped mussel oil from Macrides et al into the composition of Minatelli et al to enhance the anti-inflammatory effect of the composition (thus claims 1 and 16 are met).            
          Regarding the claimed amount of omega-3 fatty acids in krill oil in claim 14, krill oil’s omega fatty acid content may vary among different species and different season, and different testing method, and determining an appropriate amount of the omega-3 fatty acid content in krill oil is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
	          

Claims 1, 3, and 5-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minatelli et al, Macrides et al, and BRUHEIM et al as applied to claims 1, 3, 5-10, 13, 14, and 16 above, and further in view of Dong (CN 104357206 A).
The teachings of Minatelli et al, Macrides et al, and BRUHEIM et al are set forth above and applied as before.
The combination of Minatelli et al, Macrides et al, and BRUHEIM et al do not specifically teach a partially hydrolyzed protein in a protein phospholipid complex, crustacean oil (krill oil) comprises lipid which consist mainly of phospholipid, or the claimed amount of phospholipid in claim 12. 
Dong teaches preparing phospholipid from krill oil involves performing enzymatic reaction of krill meat utilizing protease enzyme to obtain protein and phospholipid complex (thus a partially hydrolyzed protein in a protein phospholipid complex, thus claim 15 is met) structure and then centrifuging the obtained material to remove lower shell of the krill meat. The obtained material is subjected to enzymatic destruction to obtain free phospholipids (thus (krill oil) comprises lipid which consist mainly of phospholipid, thus claim 11 is met). The phospholipid rich layer is centrifuged after drying and then the centrifuged material is extracted with ethanol to obtain phospholipid content of greater than 40 wt.%, krill peptide and krill protein. USE - Method for preparing phospholipid from krill oil (claimed). ADVANTAGE - The method enables to prepare phospholipid in cost-effective manner, and with high extraction rate (see Abstract). 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use method of Dong to obtain a partially hydrolyzed protein in a protein phospholipid complex, or krill oil comprises lipid which consist mainly of phospholipid since Dong teaches a method to obtain those components in cost-effective manner, and with high extraction rate. Since both of the references teach krill oil, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
          Regarding the claimed amount of phospholipid in claim 12, determining an appropriate amount of phospholipid is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

	         Applicant’s arguments, regarding Minatelli et al, and Macrides et al do not teach crustacean oil having less than 0.5 ppm fluoride have been fully considered and are persuasive.  Therefore, the rejectiond have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of BRUHEIM et al (with the combination of Minatelli et al and Macrides et al).

	          
Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655